EXHIBIT C-1 Diamond Information Institute, Inc. ***ALL INFORMATION WILL BE TREATED CONFIDENTIALLY*** INVESTOR QUESTIONNAIRE INSTRUCTIONS:This Questionnaire is being sent to each individual who has indicated an interest in purchasing the Common Stock (the "Common Shares") and the Common Stock Purchase Warrants (the Warrants”) of Diamond Information Institute, Inc., a New Jersey corporation (the "Company").The purpose of this Questionnaire is to assure the Company that each investor will meet the standards imposed by applicable federal and state law, since the Common Shares and the Warrants offered hereunder will not be registered with the Securities and Exchange Commission or with the securities regulatory agency of any state. If the answer to any questions is "None" or "Not Applicable", please so state.Your answers will, at all times, be kept strictly confidential.However, by signing this questionnaire, you agree that the Company and/or seller may present this Questionnaire to such parties as it deems appropriate, if called upon under law to establish the availability under state or federal securities laws of an exemption from registration of this private placement.Please complete, sign, date, and return the questionnaire to the Company. PLEASE PRINT Name Residence Address Phone Number Occupation Business Address Business Telephone * If Corporate Purchaser: Publicly Owned or Privately Owned Jurisdiction of Incorporation Fiscal Year End If Partnership Purchaser: Date of Formation Fiscal Year End I prefer to have correspondence sent to my: Home Address ()Business Address () I.INVESTOR INFORMATION 1. Set forth in the space provided below the state(s) in which you have maintained your principal residence during the past two years and the dates during which you resided in each state. 2. Do you maintain a house or apartment in any other state(s)?If yes, in which state(s)? 3. In which state, if any, do you pay state income taxes? 4. In which state, if any, are you registered to vote? 5. What is your present age? 6.The undersigned has previously purchased Private Placements (securities which were sold in reliance upon the non-public offering exemption from registration under the Securities Act of 1933). Yes ()No () 7.Do you believe that you are capable of evaluating the merits and risks of this investment? Yes ()No ()If yes, please describe and set forth the reasons. 8. Do you intend to use a Purchaser Representative to assist you in your understanding of this investment? Yes ()No () If you use a Purchaser Representative, fill out the enclosed Selection of Purchaser Representative Form. Print Name: Date: II. STATUS AS ACCREDITED or NON- ACCREDITED INVESTOR (Please answer each question.) 9. (a) Does your individual net worth (inclusive of home, furnishings and automobiles valued at fair market value) or the joint net worth of you and your spouse (if any), exceed $1,000,000 at the present time? Yes No (b) Did your individual income exceed $200,000 in each of the last two years and do you expect an income in excess of $200,000 this year? (For this purpose, income is computed by adding the following items to adjusted gross income as computed for federal income tax purposes,but not including any amounts attributable to a spouse or property owned by a spouse):any deductionsfor a long-term capital gain or depletion, any exclusion of interest earned on tax-exempt bonds, any losses allocated from a limited partnership, amounts contributed to an IRA or Keogh retirement plan and alimony payments.) Yes No (c) If married, did your joint combined income with that of your spouse exceed $300,000 in each of the last two years and do you expect a joint combined income in excess of $300,000 this year? Yes No III.REPRESENTATIONS I hereby warrant and represent that: (a) The information contained in this Investor Questionnaire is true, complete and accurate, and may be relied upon by the Corporation in determining whether the offering in which I propose to participate is exempt from registration under theAct of 1933, pursuant to Regulation D or otherwise, and applicable state securities laws. (b) I have sufficient knowledge and experience in financial and business matters to evaluate the merits and risks of a prospective investment.I understand the risks associated with an investment herein. (c) I understand that a false representation may constitute a violation of law, and agree to indemnify and hold harmless anyone who relies on my representations from any loss or damages resulting from any misstatement in this Investor Questionnaire. (d) I will notify the Company of any material changes in the information provided which occur prior to the acceptance of my subscription. (e) I am experienced in investing in small, early-stage companies and the amount that I am investing is no more than 15% of my net worth. I have executed this Investor Questionnaire this day of , 2007, for the purpose of qualifying for the purchase of privately placed securities. Signature of subscriberSignature of co-owner (if the Units are to be purchased in joint name or as community property) [The remainder of this page has been left intentionally blank.] EXHIBIT C-2 DIAMOND INFORMATION INSTITUTE, INC. A DIAMOND INFORMATION INSTITUTE CORPORATION INVESTMENT AGREEMENT Date: Memorandum No. Dear Sir: 1.The undersigned hereby acknowledges receipt of the following information on DIAMOND INFORMATION INSTITUTE, INC., a New Jersey corporation (the "Company"): a) Confidential Private Placement Memorandum dated April 2, 2007; b) Audited Financial Statements as of 12/31/2006; c) Articles of Incorporation and Bylaws for the Company; d) Certificate of Designation of Preferences. 2.The undersigned hereby tenders this Investment Agreement for the purchase of the Company's Common Stock and Common Stock Purchase Warrants (the "Securities"). 3.Experience in Investing & Matter of Net Worth. The undersigned warrants and represents that: (a) Subscriber is experienced in making investments into small, early-stage companies that have no or little record of generating revenues; and (b) Subscriber is investing no more than 15% of his net worth in connection with the purchase of the Securities hereunder. 4.The undersigned hereby represents and warrants to the Company as follows: a.) The Subscriber understands that the representations contained herein are made for the purpose of satisfying the Company that the Subscriber is an Accredited Investor. THE SUBSCRIBER HEREBY REPRESENTS THAT THE STATEMENT OR STATEMENTS MADE HEREIN ARE TRUE AND CORRECT IN ALL RESPECTS.THE SUBSCRIBER UNDERSTANDS THAT A FALSE REPRESENTATION MAY CONSTITUTE A VIOLATION OF LAW AND THAT ANY PERSON WHO SUFFERS DAMAGE AS A RESULT OF A FALSE REPRESENTATION MAY HAVE A CLAIM AGAINST THE SUBSCRIBER FOR DAMAGES. b.) In connection with this Investment Agreement, the Subscriber has been advised and understands that immediately prior to the offer and purchase of the Securities pursuant to this Agreement: (i)The Subscriber had such knowledge and experience in financial and business matters that the subscriber was capable of evaluating the merits and risks of the prospective investment; and (ii)The Subscriber was able to bear the economic risk of the investment; and (iii)Status as Accredited Investor.The Subscriber is an Accredited Investor as that term is defined under Regulation D, Rule 501(a).Under Regulation D, an individual Accredited Investor must meet the following criteria: a.) The Subscriber is a natural person and had an individual income in excess of $200,000 or joint income with the Subscriber’s spouse in excess of $300,000 in each of the two most recent years and who reasonably expects reaching the same level of income in the current year; and/or b.) The Subscriber is a natural person is a natural person and his/her net worth as of a current date (i.e., the excess of total assets over total liabilities), exclusive of home, home furnishings, and automobiles, either individually or jointly with his/her spouse, exceeds $1,000,000. c.)Investment Intent.Subscriber is acquiring the Securities for his/her own home account and not for the account of others and for investment purposes only and not with a view to or for the sale, offer for sale, transfer, assignment, resale, or distribution thereof, in whole or in part.Subscriber has no contract to sell, transfer, assign, or pledge to any person the Securities subscribed for, or any part thereof.Subscriber has no present plans to enter into any such contract, undertaking, or arrangement.Subscriber will not transfer or assign the Investment Agreement or any of his interest herein.Subscriber understands the meaning and legal consequences of the foregoing representations and warranties. d.)Reliance Upon Own Advisors.
